NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HERRON A. ADAMS,                                No. 21-16554

                Plaintiff-Appellant,            D.C. No. 4:19-cv-07952-HSG

 v.
                                                MEMORANDUM*
LINA MANGLICMOT, Registered Nurse at
Correctional Training Facility; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      California state prisoner Herron A. Adams appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly granted summary judgment because Adams failed

to raise a genuine dispute of material fact as to whether defendants Manglicmot

and Anudokem were deliberately indifferent to Adams’s history of seizures and his

requests for a lower bunk accommodation and pain medication. See id. at 1057-60

(prison officials act with deliberate indifference only if they know of and disregard

a risk to the prisoner’s health; medical malpractice, negligence or difference of

opinion concerning the course of treatment does not amount to deliberate

indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       21-16554